DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. Applicant argued the combination of references does not teach or render obvious the first insulating layer, the gate insulating layer, the second insulating layer and the third insulating layer located between the second source/drain metal layer and the second active layer because each of the references individually teach only three insulating layers between the active layer and the source/drain metal layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While the references individually teach three insulating layers, they are not the same three insulating layers, and the combination of references results in the four claimed insulating layers.
Park and Kim include various corresponding insulating layers. For example, buffer layers 102/BFL, gate insulating layers 107/10, and interlayer insulating layers 110/30, respectively. However, there is clearly no layer in Park that corresponds to gate insulating layer 20 in Kim. The structure of Kim includes the second transistor T2 and a second gate CP to transistor T1 and therefore requires the additional gate insulating layer 20. The structure in Park includes a single 

Alternatively, Kim includes the four insulating layers. As seen in the Figure below, Kim discloses the first gate insulating layer 10, second gate insulating layer 20, interlayer insulating layer 30, and pixel defining layer PDL that correspond to Applicant’s insulating layers 13, 14, 15, and 16, respectively. In comparison with Park, Kim includes the four insulating layers, however, forms the source/drain metal layer on a different level. Kim teaches forming the source/drain metal layer 124/126 on the pixel defining layer 118. Thus, the combination of [AltContent: textbox (Comparison of Applicant’s Figure 1 (left) and Figure 5 of Kim (right), annotated by the four lines to show Kim includes the same four, corresponding insulating layers as Applicant)]on the pixel defining layer.
Whether thought of as modifying Park to insert an additional insulating layer into the structure or modifying Kim to form the source/drain metal layer on the fourth insulating layer, the combination of references results in the first insulating layer, the gate insulating layer, the second insulating layer and the third insulating layer being located between the second source/drain metal layer and the second active layer, as claimed. 
For at least these reasons, the invention as claimed is rendered obvious and the rejection is therefore maintained. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2004/0012028) in view of Kim et al. (US 2018/0069190) and Tsai et al. (US 2016/0087022).
In reference to claim 1, Park et al. (US 2004/0012028), hereafter “Park,” discloses an organic light emitting diode (OLED) display device, with reference to Figures 1 and 4, comprising: a display component board including a substrate 100 and a plurality of layer structures disposed on the substrate; a switching thin film transistor Ts, a light emitting layer 132, and a driving thin film transistor T that are disposed on the display component board; the driving thin film transistor being electrically connected to the switching thin film transistor, paragraphs 52 and 12, and an anode metal layer 114 of the light emitting layer, paragraph 69; 
a buffer layer 102 disposed on the substrate, a first insulating layer 107 disposed on the buffer layer, a second insulating layer 110 disposed on the first insulating layer, a third insulating layer 118 disposed above the gate insulating layer, and a flat layer 128 and an encapsulation layer 134 disposed on the third insulating layer, paragraph 53;
wherein the driving thin film transistor includes a second source/drain metal layer 124, 126 and a second active layer with a low temperature polysilicon material, paragraphs 17 and 57, and the second source/drain metal layer is located above the anode metal layer, and the first 
wherein a first hole 127 is formed through the layer structures between the second source/drain metal layer and the anode metal layer, and the second source/drain metal layer is electrically connected to the anode metal layer through the first hole, paragraphs 61 and 62.
Park does not disclose the gate insulating layer disposed on the first insulating layer, the second insulating layer is disposed on the gate insulating layer,
the switching thin film transistor includes a first source/drain metal layer and a first active layer with an oxide semiconductor material, or
the gate insulating layer is between the second source/drain metal layer and the second active layer.
Kim et al. (US 2018/0069190), hereafter “Kim,” discloses a display device including teaching a gate insulating layer, 20 in Figure 5, on a first insulating layer 10, and between the second source/drain metal layer DE1, SE1 and the second active layer OSP1, a second insulating layer 30 on the gate insulating layer, and a switching thin film transistor, T2 in Figures 4 and 5 and paragraph 115, that includes a first source/drain metal layer DE2-P1, SE2-P and a first active layer OSP2 with an oxide semiconductor material, paragraphs 127-129. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a gate insulating layer to be disposed on the first insulating layer, the second insulating layer to be disposed on the gate insulating layer, the switching thin film transistor to include a first source/drain metal layer and a first active layer with an oxide semiconductor material, and the gate insulating layer to be between the second source/drain metal layer and the second active layer.

In reference to claim 2, Park discloses wherein the OLED display device includes; the second active layer 104 is disposed on the buffer layer, the second source/drain metal layer is located on the third insulating layer, and the driving thin film transistor further includes a second gate 108 disposed on the first insulating layer, paragraph 53.
In reference to claim 4, Kim discloses the first active layer OSP2 and the first source/drain metal layer DE2-P1, SE2-P1 are located on the gate insulating layer 20, and the second insulating layer 30 covers the first active layer and the first source/drain metal layer; the switching thin film transistor further includes a first gate GE2 disposed on the first insulating layer 10, and the first gate GE2 and the second gate GE1 are independent of each other, paragraph 123.
In reference to claim 5, Park in view of Kim discloses the first gate is a bottom gate, and the second gate is a top gate.
In reference to claim 6, Park in view of Kim discloses each of the first insulating layer 107, paragraph 58 of Park, and the second insulating layer 110, paragraph 59, is a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material.
Park is silent regarding the material of the third insulating layer.
Kim teaches a third insulating layer 30 is a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material, paragraphs 99 and 100. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the third insulating layer to be a single-layer structure or a multilayered structure of a silicon nitride 
In reference to claim 7, Park discloses a manufacturing method of an organic light emitting diode (OLED) display device, comprising steps of: 
S10, forming a second active layer, 104a in Figure 5A, with a low temperature polysilicon material on a substrate, paragraphs 17 and 57; 
S20, forming a first insulating layer, 107 in Figure 5B, covering the second active layer on the substrate; 
S30, forming a second gate 108, paragraph 58;
S60, forming a third insulating layer 118 in Figure 5E, and an anode metal layer, 114 in figure 5D, above the gate insulating layer, paragraphs 69; 
S70, forming a second source/drain metal layer 124, 126 in Figure 5F, and the anode metal layer on the third insulating layer, wherein the second source/drain metal layer is electrically connected to the second active layer, wherein the first insulating layer, the second insulating layer, and the third insulating layer are located between the second source/drain metal layer and the second active layer, paragraphs 61 and 62; and
 S80, forming a flat layer 128, a light emitting layer 132, and an encapsulation layer 134 on the third insulating layer, paragraphs 63 and 65.
Park does not disclose forming a first gate on the first insulating layer, wherein the first gate and the second gate are independent of each other,

S90, forming a second insulating layer covering the first active layer and the first source/drain metal layer on the gate insulating layer,
the second source/drain metal layer electrically connected to the first source/drain metal layer, or
the gate insulating layer located between the second source/drain metal layer and the second active layer.
Kim discloses a method of making an OLED display device including teaching forming a first gate, GE2 in Figure 6B, on the first insulating layer 10, wherein the first gate and the second gate GE1, are independent of each other,
S40, forming a gate insulating layer, 20 in Figure 6C, covering the first gate and the second gate on the first insulating layer;
 S50, forming a first active layer OSP2 on the gate insulating layer and a first source/drain metal layer, DE2-P1, SE2-P1, electrically connected to the first active layer, paragraph 129, 
S90, forming a second insulating layer, 30 covering the first active layer and the first source/drain metal layer on the gate insulating layer, Figure 6E,
the second source/drain metal layer, DE2-P2, SE2-P2, electrically connected to the first source/drain metal layer, Figure 6F and paragraph 132, and
 the gate insulating layer 20 is between the second source/drain metal layer DE1, SE1 and the second active layer OSP1.

form a gate insulating layer covering the first gate and the second gate on the first insulating layer; and
form a first active layer on the gate insulating layer and a first source/drain metal layer electrically connected to the first active layer;
form a second insulating layer covering the first active layer and the first source/drain metal layer on the gate insulating layer, and
for the second source/drain metal layer to be electrically connected to the first source/drain metal layer, and
the gate insulating layer to be located between the second source/drain metal layer and the second active layer.
One would have been motivated to do so in order to form the switching thin film transistor with an oxide semiconductor with low leakage current, see paragraph 26 of Tsai et al. (US 2016/0087022).
In reference to claim 8, Kim discloses, in the step S30, the first gate and the second gate are made by one process, Figure 6B and paragraph 124.
In reference to claim 10, Park in view of Kim discloses each of the first insulating layer 107, paragraph 58 of Park, and the second insulating layer 110, paragraph 59, is a single-layer structure or a multilayered structure of a silicon nitride material or a silicon oxide material.
Park is silent regarding the material of the third insulating layer.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897